Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1- 20 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 10-12 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,664,627. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application are anticipated by the ‘627 application.  This is an anticipatory double patenting rejection. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boivie et al, US 2017/0093804 and further in view of Ogawa, US 2004/0068566.

Regarding claim 1, Boivie teaches method comprising: 
adding, by a first device, an identifier of a second device to [a registered device list] of the first device (paragraph 0009: first secure processor within the resource server appends a resource server identifier to the second encrypted request to create an appended second encrypted request, where the resource server identifier identifies the resource server.).   Boivie lacks or does not expressly disclose a registered device list.  However, Ogawa discloses a registered device list (fig. 7, terminal apparatus attribute table contain the registered host address list and fig. 8 step S21, inquires if an IPV6 host address of a corresponding terminal apparatus exists in the terminal apparatus attribute table and in response the property of the host device not corresponding to the registered host device list (fig. 8, step S18, address unregistered notice)).   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed in invention, to modify Boivie with Ogawa to include a registered host device list, in order to determine if the device is authentic, as taught by Ogawa, paragraph 0099.
Boivie, as modified above, further discloses
receiving, by the first device, a request for communication with a third device (paragraph 0047: security object 208 is a credential, token, key, or other object that is used by an executable program to afford access to the protected data 210 described herein); 
in response to the request for communication with the third device, providing a first message from the first device to the second device configured to cause the second device to prompt for a credential (fig. 7. 710: secure communication channel is established); receiving a second message from the second device in response to successful receipt of the credential; and in response to the second message, adding an identifier of the third device to the registered device list (paragraph 0047: security object 208 is a credential, token, key, or other object that is used by an executable program to afford access to the 
As per claims 10-20, this is a system version of the claimed method discussed above in claims 1-9 wherein all claimed limitations have also been addressed and/or cited as set forth above. Furthermore Boivi FIG.1 disclose hardware processor and non-transitory medium.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 10,257,179 to Saylor et al., teaches a user to identify peers and obtain additional information regarding the peers through the credential management system. 
US 2017/0171200 to Bao et al., teaches the Mobile Device Number (MDN) of the user device is identified. A token requested by the identity server is created (1350). An identity server is enabled to authenticate the user device for the application server, by sending the token to the identity server.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUBREY H WYSZYNSKI/Examiner, Art Unit 2434                                                                                                                                                                                                        /KAMBIZ ZAND/Supervisory Patent Examiner, Art Unit 2434